Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim 1-7, 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kok et al (5,078,916) in view of Yoshikawa et al (2015/0202134).
Kok et al disclose a detergent composition comprising internal olefin sulfonates having from 8 to 26 carbon atoms and may comprise at least one other surface active agent such as anionic, nonionic, amphoteric or mixtures thereof. The concentrations of said internal olefin sulfonate range from 5 to 60% and the other surfactant concentrations are from 1 to 50% (col. 1, lines 58-63; and col. 2, lines 55-68).  Kok et al teach that the surfactants include nonionic surfactants such as condensations of alkylethoxylates, where C8 to C18 alcohols are condensed with ethylene oxide and/or propylene oxide  from 3-12 moles (col. 3, lines 5-37); enzymes, perfumes or control agents (col. 3, lines 60-64); and solubilizers such as ethanol, monopropylene glycol or polyethylene glycol (col. 4, lines 1-28). Specifically, foam control agents include fatty acid salts and enzymes include protease enzymes (col. 6, lines 17-22).  Example 11 shows 
Kok et al do not suggest the mass ratio of C2-C4 and position of the internal olefin sulfonate at position of C5 or higher.
Yoshikawa et al disclose an internal sulfonate composition and cleaning composition for laundry applications (0047) having 0.1 to 80% mass or more of internal sulfonates having C16 and C18 at the C2 position in less than 28% (0048; 0055) but discloses several exemplifications of C-5 or higher at various percentages (see productions A-H).
Therefore, one skilled in the art at the time the invention was made would have been motivated to include IOS C16 or C18 at the C2-C4 and C-5 position as suggested by Yoshikawa et al for the purpose of establishing laundry application having qualities of formability, foam speed and dissipation  property for said applications. One skilled in the art would have been motivated to include said C2-C4 and C5 or higher position to enhance the qualities described and benefits afforded therein, in the absence of a showing to the contrary. Moreover, in the absence of unexpected results the mass ratio 0.75-5.5 is suggested at the productions examples of A-I of Yoshikawa et al.
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601

With further respect to the mass ratio of components A/B, it is found obvious that the ingredients overlap, where one skill in the art could optimize the mass ratio to encompass the claimed requirements since optimization is held with the level of ordinary skill in the art and since range of components A and B overlap.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With respect to Claim 19 which requires a mass of component A at less than 1.0%. It would have been obvious to optimize outside of said range where Kok et al teaches a low range of 5% of IOS but Yoshikawa et al teaches that IOS is suggested at 0.1%. Therefore, the skill artisan would have envisioned a lower range of IOS given the teachings of Yoshikawa et al and in the absence of a showing to the contrary.
Response to Arguments
Applicant's arguments filed 1-14-2021 have been fully considered but they are not persuasive.
Applicant argues that in example 17, where ClogP is 0.23 and example 18 where ClogP is -1.1 in Table 7 of the specification, example 17 exhibits improved softness.
The examiner contends the showing is very limited to an A-3 olefin sulfonate surfactant, one in which the carbon atoms is only 18, mass ratio if IO-1/IO-2 is 1.8, with 
The primary reference Kok et al broadly teach IOS and solvents such as ethanol and polyethylene glycol for the purpose of producing a liquid detergent. 
It would appear that the showing in the specification and relied upon by applicant to overcome the art of record, it’s not commensurate in scope with the claimed invention. Furthermore, since Kok et al teach the broad inclusion of IOS surfactant and organic solvents such as ethanol and propylene glycol, which meet the limitation of component (b) and their ClogP requirements, nothing patentable is seen and unexpected criticality cannot be established. 
Applicant should commensurate the claims and show criticality over the entire range against the closest prior art of record, Kok et al, particularly since softness is the only characteristic relied upon in the working example.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
7.	Claim 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 copending Application No. 16/305,820 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because IOS and C2 position; water and organic solvent encompass the claimed invention.   One skill in the art would expect similar characteristics from the mass ratio of C positions given that positions isomers are considered obvious variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant argues that the 16/305,820 reference requires additional limitations such as fatty acid salts. 
	The examiner agrees that ‘820 includes additional limitations but that applicant’s claims utilize the “comprising” transitional phrase which enables additional components not suggested. ‘820 continues to overlap with the binary composition of applicant’s claims, including the IOS and solvent as claimed.
	The ODP with respect to application 16/303,354 is withdrawn in view of applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMINA KAHN can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761